Citation Nr: 0916036	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-00 195A	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating due to 
unemployability resulting from service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from August 1974 to 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision, in 
which the RO denied a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in May 2006, and the RO issued a statement 
of the case (SOC) in December 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2007.

In June 2007, the RO continued the denial of the claim for a 
TDIU (as reflected in a supplemental SOC (SSOC)).

In April 2009, a Deputy Vice-Chairman of the Board denied the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).

For reasons addressed below, this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

A review of the claims file reflects that further RO action 
on the matter on appeal is warranted.

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

In this case, the Veteran has three service-connected 
disabilities: a bilateral foot disability (50 percent 
disabling), a lumbar spine disability (10 percent disabling), 
and left lower extremity neurological disability (10 percent 
disabling).  The RO has assigned a combined 70 percent 
disability rating.  Thus, the Veteran meets the threshold 
schedular rating requirements for a TDIU.  

The Veteran has also submitted competent evidence that he is 
in fact unemployable.  An August 2005 Social Security 
Administration (SSA) disability decision includes findings 
that the Veteran has not engaged in substantial gainful 
activity since October 3, 2003, and that he is limited to a 
"narrow range of sedentary work," and is "unable to 
sustain gainful work on a 'regular and continuing basis.'"  
These findings were attributed to the combined effect of 
service-connected and nonservice-connected disabilities.  
However, the claims file does not contain a medical opinion 
addressing the matter of whether the Veteran's service-
connected disabilities render him unemployable, without 
regard to his nonservice-connected disabilities.  

As the Veteran has submitted competent evidence that he is 
unemployable, and as he meets the threshold schedular rating 
requirements for a TDIU, a medical opinion addressing whether 
he is unemployable due to service-connected disabilities is 
necessary to resolve the appeal.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994) (holding that where an appellant presents 
evidence of unemployability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect the appellant's service-connected 
disability has on his ability to work).

Given the aforementioned, the Board finds that the Veteran 
should undergo VA examination to obtain a medical opinion as 
to whether he is rendered unemployable solely as a result of 
his service-connected disabilities.  The examiner should 
clearly opine whether the Veteran's service-connected foot 
disability, lumbar spine disability, and lower extremity 
neurological disability, either individually or in concert 
with each other, render him unable to obtain or retain 
substantially gainful employment, without regard to his 
nonservice-connected disabilities.

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for a TDIU.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  Hence, failure to report to the scheduled 
examination, without good cause, shall result in a denial of 
the claim (which is considered a claim for increase).  See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  In this regard, the record 
reflects that the Veteran has received medical treatment 
through the VA Connecticut Healthcare System.  The most 
recent VA records are dated in September 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008).

The RO should also give the Veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim for a TDIU.  The RO's notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim for a TDIU.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VA 
Connecticut Healthcare System all 
outstanding records of evaluation and/or 
treatment of the Veteran for his service-
connected disabilities, from September 
2003 to the present.  In requesting these 
records, the RO must follow the current 
procedures of 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that they provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU.  The 
letter should explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO's letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities (bilateral 
foot disability, lumbar spine disability, 
and left lower extremity neurological 
disability), either individually or in 
concert, render(s) him unable to obtain or 
retain substantially gainful employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU.  
If the Veteran fails to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

